DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 36, 37, 39, 42, 43, 46, 49, 50 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2016/0157256 A1) in view of He et al (US 2018/0324832 A1, hereinafter “He”).
	Regarding claim 36, 42, 49 and 55, Tseng teaches a scheduling request processing method, implemented by a terminal device, comprising: determining that: a regular buffer status report (BSR) associated with a first logical channel is triggered and has not been canceled (¶ [0076], if the Buffer Status reporting procedure determines that at least one BSR has been triggered and no cancelled); determining that there is no uplink resource available to transmit data of the first logical channel, and a first timer of a terminal device is not running (¶ [0077], ¶ [0081], else if a Regular BSR has been triggered and logical ChannelSR-Prohibit timer is not running); and triggering a scheduling request (SR) in response to the determining that the regular BSR is triggered and has not been canceled and the determining that there is no uplink resource available and the first timer is not running (¶ [0061], SR Trigger Prohibit timer is added to delay SR triggering for logical channels, ¶ [0076],  ¶ [0081], ¶ [0083], a Scheduling Request shall be triggered). 
	Tseng does not explicitly teach determining that there is an available uplink resource, a first value of at least one parameter in a transmission parameter set of the
available uplink resource is different from a second value of a corresponding parameter
in a transmission parameter set available for the first logical channel, and triggering an SR in response to the determining that the regular BSR is triggered and has not been canceled, and there is the available uplink resource, the first value is different from the second value and the first timer is not running, wherein the at least one parameter of the transmission parameter set of the available uplink resource comprises at least one of: a subcarrier spacing, a serving cell of the terminal device corresponding to the uplink resource, or an uplink resource transmission duration.
 	He teaches different logical channels may operate according to different parameters/numerology (e.g., subcarrier spacing or TTI duration) (¶ [0072]). Data to be transmitted may have a particular priority, and may be mapped to a certain numerology based on the priority. The UE may transmit an SR to the base station to receive an uplink grant for pending data for logical channel(s) (¶ [0073]-¶ [0076]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine there is no uplink resource available to transmit the data of the first logical channel in response to determining the terminal device has an available uplink resource, but a value of a parameter (e.g., subcarrier spacing) in a transmission parameter set of the uplink resource available for the terminal device is different from a value of a corresponding parameter in a transmission parameter set available for the first logical channel (i.e., to determine whether there is an available (first-type) uplink resource and/or whether the available (first-type) uplink resource meets the priority level of the data to be transmitted) to provide QoS. 
Regarding claims 37 and 50, Tseng in view of He teaches the method according to claim 36, wherein the regular BSR associated with the first logical channel is: a BSR triggered by arrival of new data on the first logical channel (Tseng: ¶ [0066], BSR shall be triggered if UL data for a logical channel becomes available for transmission, ¶ [0067]  ¶ [0071] and  ¶ [0082]); or a BSR triggered by BSR retransmission timer expiry (Tseng: ¶ [0066] and ¶ [0069], BSR shall be triggered if retxBSR-Timer expires); and the first logical channel is a logical channel with a highest priority among all current logical channels of the terminal device having data available for transmission, or having data available for transmission and belonging to a logical channel group (Tseng: ¶ [0066], BSR shall be triggered if the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission).
Regarding claims 39 and 53, Tseng in view of He teaches the method according to claim 36.
Tseng does not explicitly teach determining that there is the available uplink resource, and the first value of at least one parameter in the transmission parameter set of the available uplink resource is different from the second value of the corresponding parameter in a transmission parameter set available for the first logical channel comprises: determining that there is an available uplink resource in a first time unit, and in the first time unit a first value of at least one parameter in a transmission parameter set of the available uplink resource is different from a second value of a corresponding parameter in a transmission parameter set available for the first logical channel.  
He teaches different logical channels may operate according to different parameters/numerology (e.g., subcarrier spacing or TTI duration) (¶ [0072]). Data to be transmitted may have a particular priority, and may be mapped to a certain numerology based on the priority. The UE may transmit an SR to the base station to receive an uplink grant for pending data for logical channel(s) (¶ [0073]-¶ [0076]).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the terminal device has an available uplink resource in the first time unit, and in the first time unit a first value of at least one parameter in a transmission parameter set of the available uplink resource is different from a second value corresponding parameter in a transmission parameter set available for the first logical channel in the system of Tseng in view of He and Takeda to provide QoS.
	Regarding claim 46, Tseng in view of He teaches the method according to claim 36, wherein after the triggering the SR, the method further comprises: in response to the terminal device having an uplink resource available to transmit the data of the first logical channel, canceling the SR (Tseng: ¶ [0099], When an SR is triggered, it shall be considered as pending until is cancelled. All pending SR(s) shall be cancelled when the UL grant(s) can accommodate all pending data available for transmission). 
 	Regarding claim 54, Tseng in view of He teaches the terminal device according to claim 49, wherein the processor is further configured to execute the instruction stored in the memory, so that the terminal device performs the scheduling request processing the steps of: determining an SR configuration corresponding to the first logical channel or the SR, wherein the SR configuration comprises at least one of the following parameters: an identifier of the SR configuration, an SR prohibit timer, a maximum quantity of SR transmissions, and a parameter used to determine a location of a physical resource to be used to transmit the SR (Tseng: ¶ [0061] and ¶ [0064], RRC controls BSR reporting by configuring the three timers periodicBSR-Timer, retxBSR-Timer and logicalChannelSR-ProhibitTimer and by, for each logical channel, optionally signalling logicalChannelGroup which allocates the logical channel to an LCG).  
	Regarding claim 43, Tseng in view of He teaches the method according to claim 36, wherein the method further comprises: determining an SR configuration corresponding to the first logical channel or the SR, wherein the SR configuration comprises at least one of the following parameters: an identifier of the SR configuration, an SR prohibit timer, a maximum quantity of SR transmissions, and a parameter used to determine a location of a physical resource to be used to transmit the SR (Tseng: ¶ [0061] and ¶ [0064], RRC controls BSR reporting by configuring the three timers periodicBSR-Timer, retxBSR-Timer and logicalChannelSR-ProhibitTimer and by, for each logical channel, optionally signalling logicalChannelGroup which allocates the logical channel to an LCG).  
7.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of He as applied to claim 43 above, and further in view of Takeda et al. (US 2021/0136794 A1, hereinafter “Takeda”).
	Regarding claim 44, Tseng in view of He teaches the method according to claim 43.
Tseng does not explicitly teach wherein the method further comprises: in response to determining: that there is, in a first time unit, no uplink resource available to transmit the data of the first logical channel; the terminal device has, in a time period in which the first time unit coincides with another time unit, the physical resource to be used to transmit the SR, the physical resource corresponds with the SR configuration, and the SR prohibit timer is not running, sending the SR on the physical resource. 
Takeda teaches in response to determining: that there is, in a first time unit, no uplink resource available to transmit the data of the first logical channel; the terminal device has, in a time period in which the first time unit coincides with another time unit, the physical resource to be used to transmit the SR, the physical resource corresponds with the SR configuration, and the SR prohibit timer is not running, sending the SR on the physical resource (figs. 5-10, ¶ [0084]-¶ [0091]). 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, send the SR on the physical resource in response to determining: that there is, in a first time unit, no uplink resource available to transmit the data of the first logical channel; the terminal device has, in a time period in which the first time unit coincides with another time unit, the physical resource to be used to transmit the SR, the physical resource corresponds with the SR configuration, and the SR prohibit timer is not running in the system of Tseng in view of He to adequately transmit SRs using a plurality of different parameters (¶ [0011] of Takeda). 
Allowable Subject Matter
8.	Claim 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
9.	Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
10.	On pages 9-15 of Arguments/Remarks, Applicant argues “… In other words, He is concerned with the sending of SRs with indications for different priority LCHs. The applicant notes that the solution proposed in He is specific for scheduling appropriate radio resources, for different priority data, by sending a SR with an indication to inform base station of the priority of data to be transmitted. In contrast, the present claims consider the improvement of uplink scheduling performance and flexibility
in a 5G transmission network. In the future 5G communication system, there are a plurality of transmission parameter sets. If the transmission parameter set does not match the logical channel, the terminal device cannot transmit the data of the logical channel by using the uplink grant. Accordingly, a person skilled in the art would not consider the proposal of He when faced with the objective problem indicated above.
Moreover, even if the skilled person would consider the further teaching of He, she or he could not get to the solution of new amended claim 36 as He at least fails to disclose the Feature B, i.e. that a parameter of a transmission parameter set in a transmission parameter set of the uplink resource available for the terminal device, comprises at least one of a subcarrier spacing, a serving cell of the terminal device corresponding to the uplink resource, or an uplink resource transmission duration (emphasis added).…”
	Examiner respectfully disagrees and submits that during patent examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims (In re Yamamoto, 740 F.2d 1569, 222 USPQ 934 (Fed. Cir. 1984)). 
Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a) (MPEP 2141).
	In this case:
	Claim 36 requires in part “wherein the at least one parameter of the transmission parameter set of the available uplink resource comprises at least one of: a subcarrier spacing, a serving cell of the terminal device corresponding to the uplink resource, or an uplink resource transmission duration.”
	Tseng teaches triggering a scheduling request (SR) in response to the determining that the regular BSR is triggered and has not been canceled and the determining that there is no (appropriate) uplink resource available and the first timer is not running (¶ [0061], SR Trigger Prohibit timer is added to delay SR triggering for logical channels, ¶ [0076],  ¶ [0081], ¶ [0083], a Scheduling Request shall be triggered). 
	He teaches UE and base station may exchange data over one or more logical channels (LCHs) (e.g., LCH 205-a and LCH 205-b). Each of LCH 205-a and 205-b may operate according to a respective numerology. In some cases, one or more priority levels may be mapped to a particular numerology, and the numerology may be mapped to an LCH 205. The numerology may represent a particular subcarrier spacing of an LCH 205 in the frequency domain or a symbol or TTI duration in the time domain. The numerology of the channel along with the TTI duration of the channel, may be used to determine the radio resources available for a transmission on the channel. (¶ [0071] and ¶ [0072]). Data to be transmitted may have a particular priority, and may be mapped to a certain numerology based on the priority. For example, low latency communications (e.g., Ultra-Reliable Low Latency Communications (URLLC) data) may be designated for transmission using LCH 205-a. In order to meet the low latency requirements of the URLLC communications, LCH 205-a may be assigned a numerology having a greater subcarrier spacing and smaller TTI duration such that the signal may be exchanged more quickly, and the URLLC communications mapped to LCH 205-a, while a numerology with lower subcarrier spacing may be used for LCH 205-b (¶ [0073]). UE 115-a may have non-URLLC data awaiting transmission, and may determine that the priority level for the pending transmission is of low priority. LCH 205-b may be used for transmission of the non-URLLC data that corresponds to a numerology having a smaller subcarrier spacing and longer TTI duration (¶ [0074]). The UE may transmit an SR to the base station to receive an uplink grant for pending data for logical channel(s) (¶ [0073]-¶ [0076]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to trigger an SR when uplink resource that meets the priority level/numerology (subcarrier spacing and/or TTI duration) is not available (i.e., the uplink resource is not available and/or the available uplink resource does not meet the required priority/numerology) in the system of Tseng to provide QoS. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477